THOMPSON, C.J.,
Due M. Pham appeals the denial of his motion for post-conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure. He contends that he was sentenced to 64.2 months in prison under the 1995 sentencing guidelines, and that under the 1994 guidelines, the maximum sentence would have been 45.7 months incarceration. We reverse and remand for further proceedings consistent with Heggs v. State, 759 So.2d 620 (Fla.2000), and Parker v. State, Case No. 5D99-3349, — So.2d -, 2000 WL 1144594 (Fla. Aug. 11, 2000).
REVERSED and REMANDED.
COBB and W. SHARP, JJ., concur.